Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The current application is directed to a cohort experience orchestrator.

The art of record: Frank (US 11,269,891),  Fox (US 2021/0073712) and Durham (US 2016/0188585).
Frank discloses determining an experiential state of a first user participating in a mixed-reality experience; creating a first driver model that maps a relationship between the experiential state of the first user and a parameter of the mixed-reality experience (col.61, l.29-l.43; col. 518, l.62-col.519, l.16; individual user affective levels are measured and modeled). 
Fox discloses aggregating the first model with a plurality of models associated with experiential states and parameters of respective other users (fig.3A, 3B; [0041]; individual affective models are aggregated to form a group affective model).
Durham discloses creating a first cohort experience model; deriving a first cohort experience parameter for the first cohort experience model; and initiating an automated remedial action for participants in the mixed-reality system being associated with the first cohort experience model and the first cohort experience parameter ([0050]; the mixed-reality experience is adjusted based on group affective response). 
There is no motivation to combine Frank-Durham with Fox since Frank-Durham is directed toward measuring and altering user experience in a mixed-reality environment while Fox discloses measuring stress levels of users in a work environment to allocate workloads.
These limitations, in specific combination as recited in independent claims, define patentability of the claims over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173